IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2016-CP-00511-COA

LARSON WRIGHT                                                              APPELLANT

v.

STATE OF MISSISSIPPI                                                         APPELLEE

DATE OF JUDGMENT:                          03/11/2016
TRIAL JUDGE:                               HON. SMITH MURPHEY
COURT FROM WHICH APPEALED:                 TALLAHATCHIE COUNTY CIRCUIT
                                           COURT, SECOND JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                    LARSON WRIGHT (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: SCOTT STUART
NATURE OF THE CASE:                        CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                   DENIED MOTION FOR POST-
                                           CONVICTION RELIEF
DISPOSITION:                               AFFIRMED - 06/20/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., CARLTON AND GREENLEE, JJ.

       GREENLEE, J., FOR THE COURT:

¶1.    Larson Wright’s probation was revoked after he was charged with possession of a

firearm by a convicted felon and aggravated assault while on post-release supervision (PRS).

Wright filed a motion for post-conviction relief (PCR) in the trial court arguing that his

probation was unlawfully revoked. His motion was denied and he appeals to this Court.

Finding no error, we affirm.

                         FACTS AND PROCEEDINGS BELOW

¶2.    In 2008, Wright entered into an Alford1 plea of guilty to the crime of armed robbery.

       1
           North Carolina v. Alford, 400 U.S. 25 (1970).
He was sentenced to serve three years followed by ten years of PRS with the first five years

reporting. In November 2012, the State filed a petition to revoke Wright’s PRS sentence

following Wright’s arrest for felon in possession and aggravated assault. The trial court held

two revocation hearings. At the first hearing, the court heard the testimony of an officer who

heard shots, followed Wright, pulled him over, and discovered a gun smelling of gunpowder

in his glove box. Wright also testified, asserting that the gun belonged to his girlfriend.

Following Wright’s assertions that he was having difficulty getting his witnesses to attend

the hearing, the court granted a continuance for Wright to produce additional witnesses and

purported exculpatory evidence. Wright hired counsel and obtained as a witness the alleged

victim. At the second hearing, the victim testified that Wright did shoot at him, but that the

two were “cool” and he was considering dropping the charges to “help [Wright] out.” The

court revoked all ten years of Wright’s PRS. In 2016, Wright filed a motion in the trial court

arguing that the revocation was illegal. The trial court denied the motion in a detailed order.

Wright appeals.

                                       DISCUSSION

¶3.    When reviewing a trial court’s denial of a PCR motion, we will reverse the judgment

only if the court’s factual findings are clearly erroneous; however, we will review legal

conclusions de novo. Boyd v. State, 65 So. 3d 358, 360 (¶10) (Miss. Ct. App. 2011).

¶4.    On appeal, Wright essentially argues that the revocation of his PRS operates as a

sentence for a crime he has not yet been convicted of—that is, a sentence for the alleged

crimes he was arrested for that triggered the revocation of his PRS. This is an inaccurate



                                              2
assertion. Wright is currently serving the sentence he received in 2008 when he pled guilty

to armed robbery. Revocation of probation does not require that the individual be convicted

of the alleged criminal activities that triggered the revocation; rather, the standard is whether

it is more likely than not that the violation of the conditions and terms of PRS occurred.

McCalpin v. State, 166 So. 3d 24, 26-27 (¶7) (Miss. 2013).

¶5.    Here, the trial court heard the testimony of the victim that Wright had a gun and shot

at him, as well as the testimony of the officer who heard the shots and shortly thereafter

discovered Wright with a gun smelling of gunpowder in his car. This evidence was sufficient

to satisfy the “more likely than not” standard of proof.

                                       CONCLUSION

¶6.    The trial court did not err in rejecting Wright’s argument that his probation was

unlawfully revoked. Wright is not serving a sentence for a crime he was not convicted of, and

sufficient evidence was presented for the trial court to determine that it was more likely than

not that Wright violated the terms of his PRS.

¶7. THE JUDGMENT OF THE TALLAHATCHIE COUNTY CIRCUIT COURT,
SECOND JUDICIAL DISTRICT, DENYING THE MOTION FOR POST-
CONVICTION RELIEF IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO TALLAHATCHIE COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR,
WILSON AND WESTBROOKS, JJ., CONCUR.




                                               3